UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
RAVEN DIAZ,                                                        :

                                      Plaintiff,                   :

                   - against -                                     :              ORDER

MARRIOTT INTERNATIONAL, INC.,                                      :        19-CV-3865 (AJN)(KNF)

                                      Defendant.                   :
------------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         The telephone status conference scheduled for May 19, 2021, at 3:00 p.m., is hereby

rescheduled to 3:30 p.m. on the same date. All parties are directed to call (888) 557-8511 and,

thereafter, enter access code 4862532.

Dated: New York, New York                                 SO ORDERED:
        May 12, 2021
         INITIAL CONFERENCE QUESTIONNAIRE

1.                                          I
                                            f
                                            n
                                            o
                                            t
                                            y
                                            e
                                            t
                                            m
                                            a
                                            d
                                            e
                                            ,
                                            d
                                            a
                                            t
                                            e
                                            f
                                            o
                                            r
                                            c
                                            o
                                            m
     2
    p
    l
    e
    t
    i
    o
    n
    o
    f
    a
    u
    t
    o
    m
    a
    t
    i
    c
    d
    i
    s
    c
    l
    o
    s
    u
    r
    e
    s
    r
    e
    q
    u
    i
    r
    e
    d
    b
    y
    F
    e
    d
    .
    R
    .
    C
    i
    v
3
    .
    P
    .
    2
    6
    (
    a
    )
    o
    r
    ,
    w
    h
    e
    r
    e
    a
    p
    p
    l
    i
    c
    a
    b
    l
    e
    ,
    L
    o
    c
    a
    l
    C
    i
    v
    i
    l
    R
    u
    l
    e
    3
    3
    .
    2
    o
    f
    t
4
         h
         i
         s
         c
         o
         u
         r
         t
         .
         :
         _
         _
         _
         _
         _
         _
         _
         _
         _
         _
         _
         _
         _
         _
         _
         _


2.
         N
         u
         m
         b
         e
         r
         o
         f
         d
         e
         p
         o
         s
         i
         t
         i
         o
         n
         s
     5
         b
         y
         p
         l
         a
         i
         n
         t
         i
         f
         f
         (
         s
         )
         o
         f
         :
         p
         a
         r
         t
         i
         e
         s
         _
         _
         _
         _
         _
         n
         o
         n
         -
         p
         a
         r
         t
         i
         e
         s
         _
         _
         _
         _
         _


3.
     6
    N
    u
    m
    b
    e
    r
    o
    f
    d
    e
    p
    o
    s
    i
    t
    i
    o
    n
    s
    b
    y
    d
    e
    f
    e
    n
    d
    a
    n
    t
    (
    s
    )
    o
    f
    :
    p
    a
    r
    t
    i
    e
    s
    _
    _
    _
    _
    _
7
         n
         o
         n
         -
         p
         a
         r
         t
         i
         e
         s
         _
         _
         _
         _
         _


4.
         N
         u
         m
         b
         e
         r
         o
         f
         d
         e
         p
         o
         s
         i
         t
         i
         o
         n
         s
         w
         h
         i
         c
         h
         t
         h
         e
         p
         a
     8
    r
    t
    i
    e
    s
    e
    x
    p
    e
    c
    t
    m
    a
    y
    l
    a
    s
    t
    l
    o
    n
    g
    e
    r
    t
    h
    a
    n
    t
    h
    e
    s
    e
    v
    e
    n
    h
    o
    u
    r
    l
    i
    m
    i
    t
    u
    n
    d
9
     e
     r
     F
     e
     d
     .
     R
     .
     C
     i
     v
     .
     P
     .
     3
     0
     (
     d
     )
     (
     2
     )
     :
     p
     a
     r
     t
     y
     _
     _
     _
     _
     _
     n
     o
     n
     -
     p
     a
     r
     t
     y
     _
     _
     _
     _
     _


10
5.
          N
          u
          m
          b
          e
          r
          o
          f
          e
          x
          p
          e
          r
          t
          w
          i
          t
          n
          e
          s
          s
          e
          s
          o
          f
          p
          l
          a
          i
          n
          t
          i
          f
          f
          (
          s
          )
          :
          _
          _
          _
          _
          _
          m
          e
          d
     11
                                                         i
                                                         c
                                                         a
                                                         l
                                                         _
                                                         _
                                                         _
                                                         _
                                                         _
                                                         n
                                                         o
                                                         n
                                                         -
                                                         m
                                                         e
                                                         d
                                                         i
                                                         c
                                                         a
                                                         l

          Date for expert report(s): _________________

6.
                                                         N
                                                         u
                                                         m
                                                         b
                                                         e
                                                         r
                                                         o
                                                         f
                                                         e
                                                         x
                                                         p
                                                         e
                                                         r
                                                         t
                                                         w
                                                         i
                                                         t
                                                         n
                                                         e
                                                         s
                                                         s
                                                         e
                                                         s
                                                         o
     12
                                                         f
                                                         d
                                                         e
                                                         f
                                                         e
                                                         n
                                                         d
                                                         a
                                                         n
                                                         t
                                                         (
                                                         s
                                                         )
                                                         :
                                                         _
                                                         _
                                                         _
                                                         _
                                                         _
                                                         m
                                                         e
                                                         d
                                                         i
                                                         c
                                                         a
                                                         l
                                                         _
                                                         _
                                                         _
                                                         _
                                                         _
                                                         n
                                                         o
                                                         n
                                                         -
                                                         m
                                                         e
                                                         d
                                                         i
                                                         c
                                                         a
                                                         l
          Date for expert report(s): _________________

7.
                                                         M
                                                         a
                                                         x
     13
     i
     m
     u
     m
     n
     u
     m
     b
     e
     r
     o
     f
     r
     e
     q
     u
     e
     s
     t
     s
     f
     o
     r
     a
     d
     m
     i
     s
     s
     i
     o
     n
     b
     y
     :
     p
     l
     a
     i
     n
     t
     i
     f
     f
     (
     s
     )
     _
14
     _
     _
     _
     _
     a
     n
     d
     d
     e
     f
     e
     n
     d
     a
     n
     t
     (
     s
     )
     _
     _
     _
     _
     _

     (
     N
     o
     t
     e
     :
     r
     e
     q
     u
     e
     s
     t
     s
     m
     u
     s
     t
     b
     e
     s
     e
     r
15
          v
          e
          d
          a
          t
          l
          e
          a
          s
          t
          3
          0
          d
          a
          y
          s
          b
          e
          f
          o
          r
          e
          t
          h
          e
          d
          i
          s
          c
          o
          v
          e
          r
          y
          d
          e
          a
          d
          l
          i
          n
          e
          )

8.
          D
          a
          t
     16
     e
     f
     o
     r
     c
     o
     m
     p
     l
     e
     t
     i
     o
     n
     o
     f
     a
     l
     l
     d
     i
     s
     c
     o
     v
     e
     r
     y
     :
     _
     _
     _
     _
     _
     _
     _
     _
     _
     _
     _
     _
     _
     _
     _
     _
     _
     _


17
N.B. All discovery is to be initiated so as to be completed on or before the date the parties insert at paragraph
                                                                                                                    8
                                                                                                                    .

                      9.
                                                                                                                    D
                                                                                                                    a
                                                                                                                    t
                                                                                                                    e
                                                                                                                    b
                                                                                                                    y
                                                                                                                    w
                                                                                                                    h
                                                                                                                    i
                                                                                                                    c
                                                                                                                    h
                                                                                                                    p
                                                                                                                    l
                                                                                                                    a
                                                                                                                    i
                                                                                                                    n
                                                                                                                    t
                                                                                                                    i
                                                                                                                    f
                                                                                                                    f
                                                                                                                    (
                                                                                                                    s
                                                                                                                    )
                                                                                                                    w
                                                                                                                    i
                                                                                                                    l
                                                                                                                    l
                                                                                                                    s
                                                                                                                    u
                                                                                                                    p
                                                                                                                    p
                                                                                                                    l
                                                                                                                    y
                                                                                                                    h
                                                                                                                    i
                                                                                                                    s
                                                                                                                    o
                                                                                                                    r
                                                                                                                    h
                                                                                                                    e
                                                                                                                    r
                                                                                                                    p
                                                                                                                    r
                                                               18
                                e
                                t
                                r
                                i
                                a
                                l
                                o
                                r
                                d
                                e
                                r
                                m
                                a
                                t
                                e
                                r
                                i
                                a
                                l
                                s
                                t
                                o
                                d
                                e
                                f
                                e
                                n
                                d
                                a
                                n
                                t
                                (
                                s
                                )
                                :

           __________________

10.
                                D
                                a
                                t
                                e
                                b
                                y
                                w
                                h
                                i
      19
     c
     h
     t
     h
     e
     p
     a
     r
     t
     i
     e
     s
     w
     i
     l
     l
     s
     u
     b
     m
     i
     t
     a
     p
     r
     e
     t
     r
     i
     a
     l
     o
     r
     d
     e
     r
     w
     i
     t
     h
     t
     r
     i
     a
     l
     b
     r
     i
20
                                                                                                                     e
                                                                                                                     f
                                                                                                                     s
                                                                                                                     a
                                                                                                                     n
                                                                                                                     d
                                                                                                                     e
                                                                                                                     i
                                                                                                                     t
                                                                                                                     h
                                                                                                                     e
                                                                                                                     r

(1) proposed findings of fact and conclusions of law for a non-jury trial, or (2) proposed voir dire questions and
                                                                                                                     p
                                                                                                                     r
                                                                                                                     o
                                                                                                                     p
                                                                                                                     o
                                                                                                                     s
                                                                                                                     e
                                                                                                                     d
                                                                                                                     j
                                                                                                                     u
                                                                                                                     r
                                                                                                                     y
                                                                                                                     i
                                                                                                                     n
                                                                                                                     s
                                                                                                                     t
                                                                                                                     r
                                                                                                                     u
                                                                                                                     c
                                                                                                                     t
                                                                                                                     i
                                                                                                                     o
                                                                                                                     n
                                                                                                                     s
                                                                                                                     ,
                                                                                                                     f
                                                                                                                     o
                                                                                                                     r
                                                                                                                     a
                                                                                                                     j
                                                                                                                     u
                                                                                                                     r
                                                                                                                     y
                                                                                                                     t
                                                             21
           r
           i
           a
           l
           :
           _
           _
           _
           _
           _
           _
           _
           _
           _
           _
           _
           _
           _
           _
           _
           _
           _
           _

11.        I
           s
           t
           h
           e
           r
           e
           a
           n
           y
           l
           i
           m
           i
           t
           a
           t
           i
           o
           n
           t
           o
           b
           e
      22
     p
     l
     a
     c
     e
     d
     o
     n
     d
     i
     s
     c
     o
     v
     e
     r
     y
     ,
     i
     n
     c
     l
     u
     d
     i
     n
     g
     a
     n
     y
     p
     r
     o
     t
     e
     c
     t
     i
     v
     e
     o
     r
     c
     o
     n
     f
     i
     d
23
     e
     n
     t
     i
     a
     l
     i
     t
     y
     o
     r
     d
     e
     r
     (
     s
     )
     ?
     _
     _
     _
     _

     I
     f
     y
     e
     s
     ,
     p
     l
     e
     a
     s
     e
     p
     r
     o
     v
     i
     d
     e
     a
     s
     h
     o
     r
     t
24
           s
           t
           a
           t
           e
           m
           e
           n
           t
           o
           f
           t
           h
           e
           l
           i
           m
           i
           t
           a
           t
           i
           o
           n
           (
           s
           )
           n
           e
           e
           d
           e
           d
           .

12.        I
           s
           t
           h
           e
           r
           e
           a
           n
           y
           d
           i
           s
      25
     c
     o
     v
     e
     r
     y
     i
     s
     s
     u
     e
     (
     s
     )
     o
     n
     w
     h
     i
     c
     h
     t
     h
     e
     p
     a
     r
     t
     i
     e
     s
     ,
     a
     f
     t
     e
     r
     a
     g
     o
     o
     d
     f
     a
     i
     t
     h
     e
26
     f
     f
     o
     r
     t
     ,
     w
     e
     r
     e
     u
     n
     a
     b
     l
     e
     t
     o
     r
     e
     a
     c
     h
     a
     g
     r
     e
     e
     m
     e
     n
     t
     ?
     _
     _
     _
     _

     I
     f
     y
     e
     s
     ,
     p
     l
     e
     a
27
             s
             e
             p
             r
             o
             v
             i
             d
             e
             a
             s
             h
             o
             r
             t
             s
             t
             a
             t
             e
             m
             e
             n
             t
             o
             f
             t
             h
             e
             i
             s
             s
             u
             e
             (
             s
             )
             .

     Date:

             D
             a
             t
             e
             :



28
     _____________________________

                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
                                            _
         Signature of Pro Se Plaintiff or

                                            S
                                            i
                                            g
                                            n
                                            a
                                            t
                                            u
                                            r
                                            e
                                            o
                                            f
                                            C
                                            o
                                            u
29
                               n
                               s
                               e
                               l
                               t
                               o
                               D
                               e
                               f
                               e
                               n
                               d
                               a
                               n
                               t
                               (
                               s
                               )
     Counsel to Plaintiff(s)




30
